DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Remarks
Applicant(s) arguments and claim amendments submitted on 07/01/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 05/19/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  
Authorization for this Examiner’s amendment was given in a telephone interview with Ellen E. Fielitz on 08/12/2021.
The amended claims (1-20) are provided below.

1. (Currently amended) A single piece radial transfer arm for a clinical analyzer in an in vitro diagnostics (IVD) environment, the transfer arm comprising: 
an elongated, rigid member comprising: 
a top surface; 
a bottom surface; 
a pivot end comprising a plurality of radial configuration mounting locations provided on the bottom surface of the elongated, rigid member, wherein each of the plurality of radial configuration mounting locations are configured to secure the elongated, rigid member to an end of a shaft such that the elongated, rigid member can revolve about a center axis of the end of the shaft, wherein the plurality of radial configuration mounting locations allow for respective ones of radial distances between a pivoting axis at the pivot end and [[an]]at least one attachment location at a component end; and 
the component end comprising the at least one attachment location configured to[[for]] secure at least one component to 

2. (Currently Amended) The transfer arm of claim 1, wherein at least one of the plurality of radial configuration mounting locations are configured to secure a mounting clamp to the elongated, rigid member to couple the end of the shaft to the elongated, rigid member.  



4. (Canceled)  

5. (Previously presented) The transfer arm of claim 1, wherein the at least one attachment location is configured to secure to the elongated, rigid member one or more of a probe, a crash detection mechanism, mixing devices, pick-and-place devices, circuit boards, and valves.  

6. (Previously Presented) The transfer arm of claim 1, further comprising one or more of electromagnetic interference (EMI) shielding material on at least a portion of the bottom surface and grounding material on at least a portion of the bottom surface.  

7. (Previously Presented) The transfer arm of claim 1, wherein the elongated, rigid member is injection molded.  

8. (Currently Amended) A single piece radial transfer arm in a clinical analyzer in an in vitro diagnostics (IVD) environment, the transfer arm comprising: 
an elongated, rigid member comprising: 
a top surface; 
a bottom surface comprising an underside portion of the top surface; 
sidewalls extending from the top surface and configured to form at least a partially surrounding enclosure for the bottom surface; 
a pivot end comprising a plurality of radial configuration mounting locations provided on the bottom surface of the elongated, rigid member, wherein each of the plurality of radial configuration mounting locations are configured to secure the elongated, an end of a shaft such that the elongated, rigid member can revolve about a center axis of the end of the shaft, wherein the plurality of radial configuration mounting locations allow for respective ones of radial distances between a pivoting axis at the pivot end and [[an]]at least one attachment location at a component end; and 
[[a]]the component end comprising the at least one attachment location configured to[[for]] secure at least one component 

9. (Currently Amended) The transfer arm of claim 8, wherein at least one of the plurality of radial configuration mounting locations are configured to secure a mounting clamp to the elongated, rigid member to couple the end of the shaft to the elongated, rigid member.  

10. (Previously Presented) The transfer arm of claim 9, wherein the elongated, rigid member extends horizontally and the shaft is oriented substantially perpendicular to the elongated, rigid member.  

11. (Cancelled) 

12. (Cancelled) 

13. (Currently Amended) The transfer arm of claim 8[[12]], wherein the at least one attachment location[[s]] comprises one or more of: (i) one or more access holes extending through the top surface and the bottom surface; and (ii) internal component mounting locations on the bottom surface.  

8[[12]], wherein the at least one attachment location is configured to secure to the elongated, rigid member 

15. (Previously Presented) The transfer arm of claim 8, further comprising electromagnetic interference (EMI) shielding material on at least a portion of the bottom surface.  

16. (Previously Presented) The transfer arm of claim 8, further comprising grounding material on at least a portion of the bottom surface.  

17. (Previously Presented) The transfer arm of claim 8, further comprising structural ribbing formed on the bottom surface, the structural ribbing configured to provide structural support for the elongated, rigid member.  

18. (Previously Presented) The transfer arm of claim 8, wherein the elongated, rigid member is injection molded.  

19. (Previously Presented) The transfer arm of claim 8, wherein the elongated, rigid member comprises a glass-filled nylon material.  

20. (Previously Presented) The transfer arm of claim 8, further comprising one or more alignment ribs formed on an outer portion of the sidewalls.

Other References Cited
	The prior art made of record and not relied upon is considered pertinent to Applicant(s) disclosure include:

Helmut et al. (US Patent No. 3,529,158) discloses an arm rotatably mounted to a shaft by a clamp.
Spongr et al. (US Patent No. 4,423,328) discloses an arm having a pivot end and a component end, the pivot end being mounted to a shaft in a radially adjustable manner.
Blecka et al. (US 2005/0123445) discloses a transfer arm comprising a pivot end and a component end wherein the pivot end is attached to a shaft by a plurality of radial mounting locations to allow radial adjustment between the pivot axis and the component end.

Among these references, Blecka (US 2005/0123445) is considered the closest prior art of record.

Blecka discloses a transfer arm for a diagnostic environment, the transfer arm comprising an elongated, rigid member comprising a top surface, a bottom surface, a pivot end comprising a plurality of radial configuration mounting locations provided on the elongated, rigid member, wherein each of the plurality of radial configuration mounting locations are configured to secure the elongated, rigid member to an end of a shaft such that the elongated, rigid member can revolve about a center axis of the end of the shaft, wherein the plurality of radial configuration mounting locations allow for respective ones of radial distances between a pivoting axis at the pivot end and at least one attachment location at a component end, and the component end comprising the at least one attachment location configured to secure at least one component to the elongated, rigid member.
.  

Allowable Subject Matter
	Claims 1-2, 5-10, 13-20 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a single piece radial transfer arm comprising an elongated, rigid member defined by a top surface, a bottom surface, a pivot end, and a component end.  The transfer arm comprising a plurality of mounting locations provided on the bottom surface of the elongated, rigid member at the pivot end.  The plurality of mounting locations being configured to secure the elongated, rigid member to an end of a shaft so as to allow the elongated, rigid member to revolve about a center axis of the end of the shaft.  The plurality of mounting locations allowing an adjustment in the radial distances between a pivot axis at the pivot end and an attachment location at the component end, and the component end being configured to secure at least one component to the elongated, rigid member through the attachment location.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798